COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


GARY LYNN POWELL
                                                                MEMORANDUM OPINION*
v.     Record No. 1134-06-1                                         PER CURIAM
                                                                   AUGUST 22, 2006
IPC INTERNATIONAL CORPORATION AND
 TRAVELERS INDEMNITY COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Daniel M. Schieble; Philip J. Infantino; Pender & Coward, P.C., on
                 brief), for appellant.

                 (J. David Griffin; Winchester Law Group, P.C., on brief), for
                 appellees.


       Gary Lynn Powell appeals a decision of the Workers’ Compensation Commission finding

that he failed to prove he sustained an injury by accident arising out of his employment on

October 13, 2004. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Powell v. IPC Int’l Corp., VWC File No. 221-39-41 (April 21, 2006). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.